department of the treasury internal_revenue_service washington d c aug fe fags wel tax_exempt_and_government_entities_division uniform issue list selt-ep- rat legend taxpayer a ira b ira c financial_institution d account e account f bank g amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date january april and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received distributions from ira b and ira c iras b c totaling amount and amount respectively taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer a’s medical_condition and treatments which impaired her ability to accomplish a timely rollover taxpayer a maintained iras b c with financial_institution d taxpayer a represents that she withdrew the entire balance in iras b c amount and amount respectively on date with the intention of rolling those amounts into other iras at another financial_institution taxpayer a represents that she intended to change investment vehicles because of a decrease in value in iras b c on date taxpayer a had surgery which required her to be immobile until date on date taxpayer a’s sister made deposits of amount into an existing non-ira money market account account e and amount into an existing non-ira checking account account f with bank g these deposits were at the direction of taxpayer a with the intention of holding the funds until a decision was made on a rollover ira due to taxpayer a’s continuing medical_condition which ultimately resulted in the amputation of her leg she was not able to complete the rollover within the 60-day period since the expiration of the 60-day period taxpayer a has used amount for personal_use relating to her medical_condition and therefore requests a waiver for amount based on the above facts and representations the taxpayer requests that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount contained in sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to her hospitalization subsequent rehabilitation and continuing medical_condition during the 60-day rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact please address all correspondence to se t ep ra t1 se t ep ra t1 id if you wish to inquire about at sincerely yours cobley g y itina carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice cc
